Kaiser Federal Financial Group, Inc. 1359 N. Grand Avenue Covina, California 91724-1016 For Additional Information Contact: Dustin Luton, President and Chief Executive Officer Jean M. Carandang, Chief Financial Officer (626) 339-9663 x1207 KAISER FEDERAL FINANCIAL GROUP, INC. DECLARES QUARTERLY DIVIDEND Covina, California – October 25, 2012 – Kaiser Federal Financial Group, Inc. (NASDAQ: KFFG) announced today that on October 24, 2012 its Board of Directors declared a quarterly cash dividend of $0.08 per share on its common stock.The dividend will be paid on November 28, 2012 to the shareholders of record as of the close of business on November 9, 2012. Kaiser Federal Financial Group, Inc. is the parent corporation for Kaiser Federal Bank, a federally chartered savings bank headquartered in Covina, California.The Bank operates three full service branches and five financial service centers in California, as well as a statewide network of 58 ATMs. Kaiser Federal Financial Group, Inc. stock trades on NASDAQ under the KFFG symbol.For additional information, visit www.kffg.com or www.kaiserfederal.com.
